[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 140 
The owner of real property may reasonably assume that it will not be affected by any assessment which may appear upon the assessment rolls of a district other than that in which his land is situated. The short period of limitation contained in section239 of the Town Law (Cons. Laws, ch. 62) has no application to an assessment levied against real property appearing *Page 141 
upon the assessment rolls of a district in which the property is not situated and levied by assessors with jurisdiction confined to such district. That was not the situation in Oak Hill CountryClub v. Town of Pittsford (264 N.Y. 133) and in the cases therein cited.
The order should be affirmed and judgment absolute ordered against appellant on the stipulation, with costs in all courts.
LEHMAN, Ch. J., LOUGHRAN, FINCH, LEWIS and DESMOND, JJ., concur; RIPPEY and CONWAY, JJ., taking no part.
Ordered accordingly.